Case 19-22715-CMB        Doc 323    Filed 11/18/19 Entered 11/18/19 14:36:51   Desc Main
                                   Document      Page 1 of 4




                                       November 18, 2019
 Via Electronic Submission
 United States Bankruptcy Court for the Western District of Pennsylvania
 5414 U.S. Steel Tower
 600 Grant Street
 Pittsburgh, PA 15219

 Re:    Debtor:        5171 Campbell Land Co LLC
        Petition #:    19-22715-CMB

 Dear Sir or Madam,

 Enclosed please find the following:
        1. Motion For Relief From Automatic Stay;
        2. Notice of Hearing; and,
        3. Certificate of Service.
 Should you have any questions please do not hesitate to contact my office.

                                       Very Truly Yours,

                                       /s/ Jillian M. Corbett

                                       Jillian M. Corbett, Esq.

 Enclosures
Case 19-22715-CMB          Doc 323     Filed 11/18/19 Entered 11/18/19 14:36:51             Desc Main
                                      Document      Page 2 of 4


                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 5171 Campbell Land Co LLC, Debtor                              Case No. 19-22715-CMB
                                                                Chapter 11

                                                )
 Peggy Michael,                                 )
                                                )
                 Movant,                        )
                                                )
 v.                                             )
                                                )
 5171 Campbell Land Co.,                        )
                                                )
                 Respondent.                    )
                                                )

                      MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes the Movant, Peggy Michael, and hereby moves this Court pursuant to 11
 U.S.C. § 362(d) for relief from the automatic stay entered in this action per 11 U.S.C. § 362(a) to
 permit her to pursue her bodily injury claim in the Clarion County Court of Common Pleas
 arising out of a slip and fall incident which took place on or about June 26, 2018 to the extent
 that the debtor, 5171 Campbell Land Co., or any insurance carrier, shall be financially
 responsible.


 In support thereof, creditor Peggy Michaels states as follows:
 1. This is a proceeding for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and
      Fed. R. Bankr. P. 4001.
 2. On July 8, 2019 Defendant 5171 Campbell Land Co., Inc. filed a voluntary petition under
      Chapter 11 of the United States Bankruptcy Code.
 3. Prior to the Petition Date, on May 6, 2019, Peggy Michaels filed claims in the Court of
      Common Pleas of Clarion County against 5171 Campbell Land Co. for personal injuries
      arising out of a June 26, 2018 slip and fall incident at Perkins Restaurant located at 78
      Perkins Rd. Clarion, PA 16214.
 4. This relief is sought for the limited purpose of enabling Peggy Michaels to continue to pursue
      her bodily injury tort claims against 5171 Campbell Land Co.
Case 19-22715-CMB          Doc 323    Filed 11/18/19 Entered 11/18/19 14:36:51             Desc Main
                                     Document      Page 3 of 4


 5. Any judgment or settlement of the claims would be funded by the Argo Insurance policy held
    by the Debtor.
 6. Creditor, Peggy Michael, submits that relief from the automatic stay should be granted for
    cause as contemplated by Section 362(d) of the Bankruptcy Code on account of, without
    limitation, the following reasons: Debtor will not be prejudiced by an order from this court
    lifting the automatic stay to the extent of the insurance carried by the debtor at the time of the
    incident, because if Creditor, Peggy Michaels, were to obtain a judgment against the Debtor
    within the insurance policy limits, said monies would be paid by the Argo Insurance policy
    held by Debtor, not by the Debtor. Therefore, such a judgment would not affect the assets of
    the Debtor’s estate.


    WHEREFORE, creditor, Peggy Michael, moves this court for relief from the automatic stay
 so that she may pursue the bodily injury tort claims and a possible civil action against the debtor,
 5171 Campbell Land Co., to the extent of any applicable liability insurance policy limits.
 Furthermore, Creditor Peggy Michael moves the court to deny Debtor from being discharged to
 the extent their insurance company will be responsible for damages arising out of the June 26,
 2018 incident at Perkins. A proposed order is attached hereto as Exhibit A.

                                               Respectfully Submitted,
                                               Peggy Michael, By her Attorney,


                                                              /s/ Jillian M. Corbett
                                               Jillian M. Corbett, PA ID# 321880
                                               Simon & Simon, PC
                                               707 Grant St. Suite 1200
                                               Pittsburgh, PA 15219
                                               412-404-6643
    Date: 11/18/2019                           JillianCorbett@gosimon.com
Case 19-22715-CMB        Doc 323    Filed 11/18/19 Entered 11/18/19 14:36:51            Desc Main
                                   Document      Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 5171 Campbell Land Co LLC, Debtor                          Case No. 19-22715-CMB
                                                            Chapter 11

                                             )
 Peggy Michael,                              )
                                             )
               Movant,                       )
                                             )
 v.                                          )
                                             )
 5171 Campbell Land Co.                      )
                                             )
               Respondent.                   )
                                             )

      ORDER LIFTING AUTOMATIC STAY AS TO PERSONAL INJURY CLAIMS OF
                            PEGGY MICHAEL

 And now, this ______ day of ____________, 2019, upon motion of personal injury claimant,
 Peggy Michael for relief from the automatic stay under section 363 of the Bankruptcy code, it is
 hereby:

 ORDERED that the Automatic Stay is LIFTED with respect to the bodily injury claims to
 proceed to the extent of any available bonds or insurance coverage including that afforded by
 Argo Insurance and that 5171 Campbell Land Co. is hereby denied discharge ability to the extent
 that Argo Insurance will be responsible for damages to Peggy Michael arising out of the June 26,
 2018 fall down incident at Perkins.

                                                     By the Court:


                                                     ________________________
                                                     The Honorable
